DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang in US Publication 2017/0191285.
Regarding Claim 1, Huang teaches a gazebo or tent comprising: a two-dimensional cover (70/71); and a rod assembly, which is connected to the cover and holds the cover in a three-dimensional shape (see Fig. 10/11), the rod assembly comprising a main rod assembly (A) and a secondary rod assembly (B/C), the main rod assembly having one or more resilient rods (11 and 40) to connect opposite end portions of at least two gussets (the end corners at the bottom of element A) of the cover with each other and to form supporting feet for the gazebo or the tent at the opposite end portions, the secondary rod assembly having one or more resilient rods (21 and 40) to connect center regions of edges between two adjacent gussets of the at least two gussets of the cover with each other; and at least one tensioning element (such as 20) distinct from the main rod assembly and the secondary rod assembly, the at least one tensioning element increasing a spacing between the opposite end portions of the at least two gussets and ends of the one or more resilient rods of the main rod assembly, the tensioning element contacting the one or more resilient rods of the main rod assembly, wherein no center rod is provided. 


    PNG
    media_image1.png
    472
    525
    media_image1.png
    Greyscale


Regarding Claim 2, Huang teaches that the one or more resilient rods of the main rod assembly and / or the secondary rod assembly are made of several parts, wherein parts of the one or more resilient rods are hingedly connected with each other in a hinge region (such as at 10) and several sections of several rods of the one or more resilient rods are hingedly connected in a common hinge region. 
Regarding Claim 4, Huang teaches that an articulated connection between the one or more resilient rods or between parts of rods is formed by straps, wires, ropes, springs, rubber-elastic connecting elements and / or swivel joints (such as 10). 
Regarding Claim 10, Huang teaches that the at least one tensioning element comprises a folding mechanism (20) and / or a spreading element and / or a cable pull for generating the spacing variation and / or a piston which is driven pneumatically or hydraulically or electrically or mechanically using a slip clutch. 
Regarding Claim 17, Huang teaches that rods of the main rod assembly are provided with swivel joints (30) which comprise a stop for preventing hyperextension (see Fig. 1 and 2), wherein a length of the rods of the main rod assembly or the secondary rod assembly between a swivel joint and the common hinge region are at least partially selected based on a length between a rod of the secondary rod assembly and the common hinge region. 
Regarding Claim 19, Huang teaches that at least one rod of the secondary rod assembly is or are formed to be more resistant to bending than at least one rod or all rods of the main rod assembly (see Fig. 1: rods C) are bent less than the main rods). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang) as applied to Claim 1 above in view of Kirkham in US Patent 3699986. Huang is silent on the details of the edges of the cover. Kirkham teaches a cover (21a) with an edge region (28a) which is formed in a reinforced manner and is formed to be of high-tensile strength. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang by using a reinforced edge as taught by Kirkham in order to allow the user to attach extra cover portions to the edge.

Allowable Subject Matter
Claims 6 and 7 are allowed.
Claims 3, 5, 8, 9, 11-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636